Exhibit 10.2
LOAN EXTENSION AND MODIFICATION AGREEMENT
     THIS AGREEMENT, (“Agreement”) made as of December 1, 2010, at Canton, Ohio,
by and between Magnetech Industrial Services, Inc. (“Magnetech”), an Indiana
corporation, and MISCOR Group, Ltd. (“MISCOR”), an Indiana corporation, both
with an address at 800 Nave Road, SE, Massillon, Ohio 44646 (collectively,
“Borrowers”, and sometimes individually a “Borrower”) and BDeWees, Inc., an Ohio
corporation with an address at 6424 Selkirk Circle NW, Canton, Ohio 44718
(“Lender”).
Recitals:
     A. On or about November 30, 2007, Borrowers and Lender closed on a
transaction (the “Transaction”) in which, among other things, Borrowers became
indebted, jointly and severally, to Lender in the amount of $2,000,000.00, as
evidenced by Borrowers’ promissory note dated November 30, 2007, for the
principal amount of $2,000,000.00, executed and delivered to Lender and payable
to it or its order, which contained additional terms and provisions (the
“Note”).
     B. Borrowers’ indebtedness to Lender as of the date hereof under all of the
terms of the Note is $2,000,000.00, plus any interest accrued on the Note since
Borrowers’ last payment of interest on the Note. Borrowers are not delinquent on
payment of interest.
     C. As used in this Agreement, the term “Indebtedness” will mean Borrowers’
indebtedness to Lender under the Amended Note (defined herein) — including
principal, interest, and all other amounts which Borrowers now and in the future
may owe to Lender under the terms of the Amended Note — together with any
additional amounts Borrowers and either of them may owe now or in the future to
Lender pursuant to the terms of any of the other documents the parties executed
as a part of or in connection with the said closing of the Transaction or as a
part of the Loan Modification (defined below), including this Agreement.
     D. Borrowers wish to extend the time for Borrowers to repay the
$2,000,000.00 presently owed to Lender in exchange for a higher interest rate,
monthly installment payments of principal and interest, additional collateral
which will be given to Lender as security, and certain other changes (the “Loan
Modification”).
     E. Lender is bound by a certain Subordination Agreement dated in December,
2007 (the “Subordination Agreement”), by and between Lender and XGen III, Ltd.,
an Ohio limited liability company (“XGen”), executed for the benefit of Wells
Fargo Bank, NA, acting through one of its divisions (said bank and division
referred to herein as “Wells Fargo”). As a result, the

1



--------------------------------------------------------------------------------



 



effectiveness of each of the provisions of the Loan Modification contained or
referred to in this Agreement are contingent upon Wells Fargo’s written consent
to all such amendments, modifications, and additions.
Agreement:
     THEREFORE, in consideration of the foregoing and of the mutual agreements
set forth herein, the parties agree as follows:
     1. Incorporation of Recitals. All of the recitals set forth above,
including the definitions, are incorporated herein by reference.
     2. All Modifications Contingent on Wells Fargo Approval. The effectiveness
of every one of the amendments, modifications, additions, and sets of changes
referred to or described below is contingent on the written approval of all of
the same by Wells Fargo .
     3. Amendment and Restatement of Note. The Note will be amended and restated
to read substantively as set forth in the form of Amended and Restated
Promissory Note labeled as Exhibit A, attached and incorporated herein by
reference (the “Amended Note”).
     4. Amendment of Security Agreement. The Commercial Security Agreement by
and between 3-D Services, Ltd, an Ohio limited liability company (predecessor in
interest by merger to Magnetech), and Lender, dated November 30, 2007, shall be
modified by amendment which shall read substantively as set forth in Exhibit B,
attached and incorporated herein by reference (the “Amended Security
Agreement”).
     5. Filing of New UCC-1 Financing Statement. A new UCC-1 Financing Statement
will be filed in the appropriate jurisdiction(s) in substantively the form
labeled as Exhibit C, attached hereto and incorporated herein by reference (the
“Amended Financing Statement”).
     6. Continued Effect of Intercreditor Agreement and Cross-Default. XGen was
also a party to the Transaction in 2007, received its own promissory note from
Borrowers, entered into a commercial security agreement to secure said note, and
filed a UCC-1 financing statement, just like Lender. In order to memorialize
their respective rights and obligations, Lender and XGen entered into an
Intercreditor Agreement dated November 30, 2007 (the “Intercreditor Agreement”).
All provisions of the Intercreditor Agreement shall remain in full force and
effect notwithstanding the Loan Modification; provided, however, that references
in the Intercreditor Agreement to the BDeWees Note, the BDeWees Security
Agreement, the XGen Note, and the XGen Security Agreement will now refer to,
respectively, the Amended Note, the Amended Security Agreement, the XGen Note as
amended in connection with loan

2



--------------------------------------------------------------------------------



 



modifications identical to those for Lender (XGen’s own loan extension and
modification agreement with Borrowers, which contains those identical
modifications, will sometimes be referred to herein as the “XGen Loan
Modification”), and the XGen Security Agreement as amended in connection with
the XGen Loan Modification. Any default under any one of the following four
documents — the Amended Note, the Amended Security Agreement, the XGen Note as
amended in connection with the XGen Loan Modification, and the XGen Security
Agreement as amended in connection with the XGen Loan Modification — shall also
constitute a default under the remaining three of those documents.
     7. Special Repayments Expected to Reduce Principal Payments. As a part of
the Loan Modifications, Borrowers and Lender further agree that Borrowers shall
be required to make an extra payment to Lender on the Amended Note which is
expected to reduce principal (a “Special Repayment”). A Special Repayment shall
be owed in the circumstances described below, and the amount thereof shall be
defined as follows.
     (a) Triggering Sale. At any time that: (i) a Borrower sells assets, other
than sales of inventory in the ordinary course of business, in one or more
related sales for at least $1,000,000.00 (gross) or (ii) there is a Change in
Control (as defined below) of a Borrower as a result of or contemporaneously
with the Borrower’s issuance of securities to one or more persons (any type of
such sale or issuance as described under (i) or (ii), above, sometimes being
referred to herein as a “Triggering Sale”), the Borrowers, jointly and
severally, will be required to make a Special Repayment from the proceeds of
such Triggering Sale.
     (b) Calculation and Payment of Amount of Special Payment. From the proceeds
of a Triggering Sale, after payment of (i) all transaction related costs to
third parties, not to exceed eight percent (8%) of such proceeds, (ii) payments
to Wells Fargo, not to exceed the amount of term debt then outstanding to Wells
Fargo plus the portion of revolving debt attributable to the assets subject to
the Triggering Sale, and (iii) other debt that is secured by the assets subject
to the Triggering Sale (such proceeds, after such deductions, being referred to
as the “Net Proceeds”), twelve and one half percent (12 1/2%) will be owed to
Lender by Borrowers, jointly and severally, as a Special Repayment; provided,
however, that if the Triggering Sale is that of HK Engine Components LLC the
amount of the Special Repayment will be $75,000.00, and the Special Payment: (i)
will be paid to Lender as a disbursement at the time of closing by whomever is
conducting the closing, when applicable, or (ii) when there is no formal
closing, will be paid by Borrowers or their agent to Lender within two
(2) business days after the proceeds of such sale or issuance become available
to a Borrower.
     (c) Definition of “Change in Control”. For purposes of this Agreement, the
term “Change in Control” shall mean a situation (whether occasioned by issuance,
sales, or transfers of a Borrower’s securities or by any merger, consolidation,
recapitalization, reorganization, or

3



--------------------------------------------------------------------------------



 



other transaction involving a Borrower) in which: (i) for Magnetech, MISCOR no
longer holds record or beneficial ownership of more than fifty percent (50%) of
Magnetech’s outstanding capital stock and/or no longer possesses the voting
power to elect directly a majority of Magnetech’s board of directors; and (ii)
for MISCOR, any person, company or organization, not a five percent or more
shareholder as of the date of this Agreement, acquires record and beneficial
ownership of more than fifty percent (50%) of MISCOR’s outstanding capital
stock.
     (d) Application and Effect of Special Repayment. Any Special Repayment
shall be applied to reduce outstanding principal on the Amended Note; provided,
however, that if the Borrowers are at that time delinquent in any installment
payment, interest or other amount then owed under the Amended Note, the Special
Repayment will be applied first to satisfy the delinquency and the balance, if
any, will be applied to reduce outstanding principal. Nothing in this Agreement
or in the Amended Note will be deemed to prevent or excuse any delinquency in
making installment payments under the Amended Note, nor will any Special
Repayment be deemed any type of prepayment of one or more monthly installment
payments under the Amended Note. Except as expressly provided above in this
subsection (d), each Special Repayment shall be applied to principal payments in
the inverse order of their due date.
     8. Lender’s Consent for Additional Indebtedness, Prepayments. Neither
Borrower shall incur additional indebtedness that is for the purpose of, or to
be used in connection with, investing in, forming or acquiring new businesses,
joint ventures or other entities, or is in excess of the Permitted Indebtedness
without the written consent of Lender given in advance which Lender may grant or
withhold in the exercise of its discretion. For purposes of this Agreement the
term “Permitted Indebtedness” shall mean (i) the current amount of the existing
term loan from Wells Fargo less amounts paid to Wells Fargo with respect to the
term loan from Net Proceeds after the date hereof, (ii) amounts owed from time
to time under the Wells Fargo revolving loan facility as such may be increased
in correlation with the asset borrowing base of Borrower and under letters of
credit obtained in the ordinary course of business of Borrower; (iii) existing
notes and capital leases with Centier in the amount of $131,722, Freeman-Spicer
in the amount of $142,171, Visalia Equipment Lease in the amount of $839,946,
John A. Martell in the amount of $2,079,000, and miscellaneous other capital
leases in the amount of $33,159; and (iv) indebtedness incurred for capital
expenditures that does not exceed $100,000.00 in the aggregate per calendar year
and is secured only by the capital asset acquired with the indebtedness.
Neither Borrower shall make any prepayment of principal to John A. Martell on
account of loans or other extensions of credit or other financial accommodations
from Borrowers to such person.
     9. Effective Date; Governing Law; Jurisdiction. This Agreement shall be
effective as of the date set forth at the outset hereof. This Agreement shall be
construed in

4



--------------------------------------------------------------------------------



 



accordance with the laws of the State of Ohio without regard to principles of
conflict of laws. Any action or suit commended by any of the parties hereto
concerning this Agreement shall be commenced and maintained in a court of
competent jurisdiction located in the State of Ohio.
     10. Release of Claims. In consideration of this Agreement, each of the
Borrowers hereby releases and discharges Lender and its respective shareholders,
directors, member, officers, managers, employees, attorneys, affiliates and
subsidiaries from any and all claims, demands, liability and causes of action
whatsoever, now known or unknown, arising prior to the date hereof out of or in
any way related to the extension or administration of the Indebtedness of the
Borrowers or any security interest related thereto. Lender hereby consents to
the disposition and sale by Magnetech of the generators sold by it during 2010
up to the date hereof.
     11. No Set-Offs. The Borrowers hereby declare that to the best of their
knowledge, no Borrower has any set offs, counterclaims, defenses or other causes
of action against Lender.
     12. Counterparts; Facsimile. This Agreement may be executed in counterparts
and all such counterparts shall constitute one agreement binding on all the
parties, notwithstanding that the parties are not signatories to the same
counterpart. The parties may execute this Agreement by facsimile or e-mail PDF,
and all such facsimiles or e-mail PDF signatures shall have the same force and
effect as manual signatures delivered in person.
     13. Fees and Expenses. Borrowers hereby agree, jointly and severally, to
reimburse Lender for its reasonable out-of-pocket costs, fees and expenses
incurred in connection with this Agreement and all exhibits related hereto,
including, without limitation, reasonable attorneys’ fees.
     14. Representations and Warranties. Each Borrower hereby represents and
warrants to Lender that: (a) such Borrower has the legal power and authority to
execute and delivery this Agreement; (b) the officials executing this Agreement
have been duly authorized to execute and deliver the same and bind such Borrower
with respect to the provisions hereof; (c) the execution and delivery hereof by
such Borrower and the performance and observance by such Borrower of the
provisions hereof do not violate or conflict with the organizational documents
and agreements of such Borrower or any law applicable to such Borrower or result
in a breach of any provisions of or constitute a default under any other
agreement, instrument, or document binding upon or enforceable against such
Borrower or its properties; and (d) this Agreement constitutes a valid and
binding obligation upon such Borrower in every respect.
     15. Controlling Effect. The provisions of this Agreement (including those
provisions incorporated herein by reference) shall apply to, and control in the
event of any

5



--------------------------------------------------------------------------------



 



conflict with or ambiguity in, any and all of the documents referred to or
incorporated by reference in this Agreement, except for the Subordination
Agreement.
     IN WITNESS WHEREOF, the parties have caused their duly authorized officers
to execute this Agreement in multiple counterparts at the place and effective as
of the date set forth at the outset.

            MAGNETECH INDUSTRIAL SERVICES, INC.,
an Indiana corporation
      By:           Name:           Title:        

            MISCOR Group, Ltd, an Indiana corporation
      By:           Name:           Title:                     BDeWees, Inc., an
Ohio corporation
      By:           Bernard L. DeWees, its President             

6



--------------------------------------------------------------------------------



 



CONSENT OF XGEN III, LTD.
     Pursuant to Section 4 of the Intercreditor Agreement (defined above), XGen
III, Ltd. hereby gives its advance written consent to the provisions contained
in and referred to in the foregoing Agreement.
     Executed at _____________________, Ohio, on ________________________, 2010,
by a duly authorized officer of XGen III, Ltd.

            XGen III, Ltd., an Ohio limited liability company
      By:           Thomas J. Embrescia, its President   

APPROVAL OF LOAN MODIFICATIONS IN CONJUNCTION WITH
SUBORDINATION AGREEMENT
     The undersigned “Wells Fargo” (referred to in paragraph E of the above
Recitals) hereby consents to the loan modifications set forth in and referred to
in the above Agreement and waives any restrictions contained in the
Subordination Agreement (also referred to in paragraph E of the above Recitals)
which might otherwise prohibit any one or more of such modifications or cause
either or both Borrowers to be in default of their obligations to Wells Fargo.
The waivers granted herein, however, are strictly limited to allow the various
modifications that are described or referred to above to become effective and
operational; the provisions in the Subordination Agreement to which the waivers
apply shall otherwise remain in full force and effect.
     Executed at __________________________, _______________, on
_______________________ , 2010, by a duly authorized representative for Wells
Fargo Bank, National Association.

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

7